         Case 2:19-cv-03247-PBT Document 17 Filed 02/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL PANNELL,                               :
                                               :
                                               :          CIVIL ACTION
                                               :
              v.                               :          NO. 19-3247
                                               :
KEVIN RANSOM, et al.                           :
                                               :
                                               :
                                               :

                                          ORDER

       AND NOW, this __22nd__ day of February 2021, upon consideration of the Petition for

Writ Of Habeas Corpus (ECF 2), the Response in Opposition to the Petition (ECF 12), and after

review of the Report and Recommendation of Thomas J. Rueter, United States Magistrate Judge

(ECF 14), it is hereby IT IS HEREBY ORDERED AND DECREED that:

       1. The Report and Recommendation is APPROVED AND ADOPTED;

       2. The Petition for a Writ of Habeas Corpus is DENIED, without an evidentiary

          hearing; and

       3. Furthermore, a certificate of appealability is DENIED.



                                                          BY THE COURT:

                                                          /s/ Petrese B. Tucker
                                                          ____________________________
                                                          Hon. Petrese B. Tucker, U.S.D.J.
